NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a high-pressure high-temperature, HPHT, diamond tool piece, wherein at least a portion of the HPHT diamond tool piece comprises an aggregated nitrogen center to C-nitrogen center ratio of greater than 30%, the aggregated nitrogen centers comprising A centers and B centers, wherein the portion of the HPHT diamond tool piece comprises a nitrogen content no greater than 800 parts per million.
Moreover, the prior art do not disclose or suggest a method of producing a high-pressure high temperature, HPHT, diamond tool piece, the method comprising: irradiating an HPHT diamond material to introduce vacancies in the diamond crystal lattice; annealing the HPHT diamond material such that at least a portion of the HPHT diamond material comprises an aggregated nitrogen center to C-nitrogen center ratio of greater than 30%, the aggregated nitrogen centers comprising A centers and B centers, the portion of the HPHT diamond tool piece comprising a nitrogen content no greater than 800 parts per million; and processing the HPHT diamond material to form an HPHT diamond tool piece.

	Further search did not result in any reference anticipating or rendering any of the independent claims obvious. 
U.S. Patent No. 6,377,340 to Anthony et al. (hereinafter Anthony), drawn to a method for detecting whether a natural diamond has been processed at high pressure and high temperature or HPHT, disclose that Type Ia diamond contains nitrogen impurity that exists in an agglomerated state, and that the agglomerated state exists as A Centers and B Centers (Anthony, column 5, lines 38-43). Anthony discloses that Type Ia diamonds comprises over about 98% of the larger clear natural diamonds (Anthony, column 5, lines 45-47). However, Anthony does not disclose that the diamond treated under HPHT has both A centers and B centers agglomerates. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731